Citation Nr: 0328323	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1968 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in December 2001; the RO 
issued a statement of the case in July 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 2002.  


REMAND

Specifically, the veteran claims that he experienced in-
service stressors of 1) seeing body bags in Manila while en 
route to his ship, and 2) seeing wounded on the USS Camden 
who were being treated by the ship's surgeon.  The veteran's 
representative indicated that the claimed stressor of 
transfer of wounded personnel aboard the USS Camden would had 
to have occurred between January 15, 1969 and February 22, 
1969.  Service personnel records reflect that the veteran 
reported to the USS Camden on January 15, 1969, while another 
entry reflects that he commenced a tour of sea duty aboard 
the USS Camden on January 5, 1969.  

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors, including unit histories of the veteran's unit 
(USS Camden) for the period between January 5, 1969 and 
February 22, 1969.  The RO should attempt to develop the 
veteran's reported in-service stressors through the USASCRUR.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993) (if VA determines 
that the veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressors, and 
official service records or other credible supporting 
evidence must corroborate stressors).  

While the Board recognizes that there are diagnoses of PTSD 
of record, there is no verified supporting evidence that the 
claimed in-service stressors actually occurred, or a medical 
opinion linking the stressors with the veteran's current 
symptomatology.  The diagnoses of PTSD of record to date 
appear to be based on reported or observed symptoms, and not 
on a specific history of stressors, including the specific 
in-service stressors the veteran now claims.  The history 
presented by the veteran, upon which the VA outpatient 
diagnoses of PTSD would have to be based, notably do not 
include a history of a 1986 work-related post-service fall 
from an 80 foot tower and resulting injuries.  Any history 
taken by an examiner must include the veteran's history of a 
1986 work-related post-service fall from an 80 foot tower and 
resulting physical and, if determined, psychiatric injuries.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).  
The Court has held that, while an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

The veteran should provide to the RO the names of all medical 
care providers who have treated him for any psychiatric 
disorder since service, including treatment for any physical 
injuries or psychiatric symptoms following the 1986 work-
related post-service fall from an 80 foot tower.  The veteran 
is hereby notified that, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158 (2002).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by RO adjudicators.  
If the RO concludes that the record establishes the existence 
of such stressor(s), only then should the case be referred 
for a VA psychiatric or PTSD examination for the purpose of 
determining the sufficiency of the stressor(s), and whether 
the remaining elements required to support a diagnosis of 
PTSD have been met.  In referring such case for a VA 
examination, the RO should specify to the examiner precisely 
which stressor(s) have been accepted as established by the 
record, and the medical examiner must be instructed that only 
those events may be considered in determining whether a 
stressor(s) to which the veteran was exposed during service 
was of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the RO determines 
that the record does not establish the existence of alleged 
stressors, a VA psychiatric examination to determine whether 
PTSD due to service is present is pointless.  Likewise, if 
the VA examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
RO has accepted, the VA examination would be inadequate for 
rating purposes.

This case is REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran the names 
and addresses of all medical care providers who 
treated him for any psychiatric symptoms from 
service separation to the present, and specifically 
request the veteran to identify all medical care 
providers who treated him for a 1986 post-service 
fall from an 80 foot tower and all resulting 
injuries.  The RO should notify the veteran that, 
where evidence requested in connection with an 
original claim is not furnished within one year 
after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158.  The RO 
should request all records from all medical care 
providers identified and associate them with the 
claims file.  

2.  The RO should again review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what evidence 
is required to substantiate his claim for service 
connection for PTSD, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

3.  Thereafter, the RO should contact USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3097, furnish it a copy of the veteran's 
service personnel records and list of claimed in-
service stressors, as well as specific information 
about his military service, the organizations in 
which he served, including in Vietnam, and his 
duties therein, and request it to verify for the 
record the abovementioned incidents the veteran has 
claimed to be in-service stressors.  The relevant 
dates and unit for the reported stressors include 
the USS Camden for the period from January 5, 1969 
to February 22, 1969.  All documents and responses 
from USASCRUR should be associated with the claims 
folder. 

4.  After a response has been received from 
USASCRUR, the RO should furnish the veteran and his 
representative a copy of the response and afford 
him an opportunity to respond thereto, to include 
submission of additional evidence and argument.  
All responses should be associated with the claims 
folder.

5.  Thereafter, the RO should review the evidence 
and make a specific determination, based upon the 
complete record, as to whether the veteran engaged 
in combat with the enemy and/or experienced any 
alleged stressor, and whether the evidence is 
sufficient to establish the occurrence of such 
stressor(s).  If, and only if, the RO determines 
that the record establishes the occurrence of a 
stressor, any such stressor should be specified for 
the record.

6.  Following the completion of the foregoing, and 
if a stressor is verified, the RO should schedule 
the veteran for a VA psychiatric or PTSD 
examination to determine whether any diagnosed PTSD 
is related to his military service.  After a review 
of all pertinent evidence and evaluation of the 
veteran, the VA psychiatric examiner should 
determine whether the veteran currently suffers 
from PTSD as a result of stressful events during 
his military service.  The claims folder, to 
include any additional evidence received in 
connection with the above development, and a copy 
of this Remand Order must be made available to and 
reviewed by the examiner prior to the examination, 
and the examiner should indicate in writing that 
he/she has reviewed the relevant documents that 
pertain to this case.  The psychiatric examiner 
should comment as to whether a current diagnosis of 
PTSD is linked to a specific corroborated stressor 
event the veteran experienced in service, pursuant 
to the diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  In determining whether or not 
the veteran has PTSD due to an in-service stressor, 
only the verified history detailed in the reports 
provided by USASCRUR and/or the RO may be relied 
upon.  If PTSD is diagnosed, the clinical findings 
and other factors to support the diagnosis should 
be set forth, to specifically include the etiology 
of the PTSD and a recitation of the stressor(s) 
relied upon to support the diagnosis.  In rendering 
any diagnosis of PTSD, and offering a medical 
etiology opinion, the examiner should also note and 
consider a history of the veteran's 1986 work-
related post-service fall from an 80 foot tower 
with resulting trauma and injuries. 

7.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the issue of entitlement to service 
connection for PTSD.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


